Citation Nr: 1143406	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to warrant a reopening of the Veteran's previously denied service connection claim for a respiratory disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to September 1968.   

This case comes before the Board of Veterans Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.    


FINDINGS OF FACT

1.  In October 2001, the Veteran filed his original claim for service connection for a lung disorder.  

2.  In unappealed October 2002 and March 2003 rating decisions, the RO denied the Veteran's claim.  

3.  In July 2007, the Veteran filed a claim to reopen his service connection claim for a lung disorder, which the RO denied in an unappealed December 2007 rating decision.  

4.  In August 2008, the Veteran filed another claim to reopen his claim for service connection for a lung disorder.  

5.  In the March 2009 rating decision on appeal, the RO reopened the Veteran's claim to service connection, and then again denied the claim.  

6.  VA has received new and material evidence since the December 2007 rating decision that denied the Veteran's claim to reopen his claim for service connection for a lung disorder.    

7.  The evidence of record preponderates against the Veteran's claim that a respiratory disorder relates to his service.    





CONCLUSIONS OF LAW

1.  An October 2002 rating decision that denied the Veteran's service connection claim for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2.  A March 2003 rating decision that denied the Veteran's service connection claim for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

3.  A December 2007 rating decision that denied the Veteran's claim to reopen his service connection claim for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

4.  New and material evidence has been received to reopen the claim of service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

5.  The Veteran's lung disorder was not incurred in or aggravated by active service, nor may it be presumed related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information necessary to reopen a previously-denied claim, as well as the evidence and information necessary to establish his entitlement to the underlying claim for the benefit sought, i.e., service connection.  In that case, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence which was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision, and respond with a notice letter which describes what evidence would be necessary to substantiate the element or elements required to establish service connection which were found insufficient in the previous denial.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in October 2008 and February 2009.  In that correspondence, VA informed the Veteran of the basis for the previous denial of service connection for a lung disorder, and notified the Veteran of what evidence would be new and material to reopen his claim.  See Kent, supra.  In accordance with Dingess, VA informed the Veteran of each of the elements involved in a claim for service connection.  Moreover, notice was provided to the Veteran prior to the initial March 2009 RO decision which denied his claim.  See Mayfield, supra.    

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, VA provided the Veteran with two VA compensation examinations (in January 2009 and July 2009).  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Board notes the Veteran's statements of record in which he questions the VA examiners' "credentials."  He indicates that a specialist should have assessed his claim, rather than the two nurse practitioners who conducted the VA examinations.    

The Board finds however that each VA examination was adequate.  The record indicates that each examiner submitted a report of the medical examination based on an assessment of the Veteran and on a review of the claims file, and that each examiner provided an opinion addressing the issue addressed in this matter.  Moreover, the Court has found nurse practitioners to be qualified to conduct VA compensation examinations.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that a nurse practitioner is generally competent to provide medical diagnoses, statements, and opinions under 38 C.F.R. §3.159(a)(1)); VA Adjudication and Procedure Manual, M21-MR, Part III, Subpart iv, Chapter 3, Section D(18)(a) (noting that a physician need not sign an examination report where the examination does not require a specialist and is performed by a nurse practitioner).

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Reopen

In October 2001, the Veteran claimed service connection for a lung disorder.  He asserted that he developed a respiratory disorder during service as a result of his exposure to hazardous airborne substances.  The RO denied his claim in October 2002 and March 2003 rating decisions.  The Veteran appealed neither of those decisions so each became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Veteran filed a claim to reopen his claim for service connection in July 2007.  See 38 C.F.R. § 3.156.  In an unappealed December 2007 decision, the Veteran's claim to reopen was denied.  That decision became final as well.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In August 2008, the Veteran again filed a claim to reopen his service connection claim for a lung disorder.  In the March 2009 rating decision on appeal, the RO reopened the Veteran's claim, but then denied the claim for service connection.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the most-recent final decision that denied the Veteran's claim to reopen his claim to service connection, dated in December 2007.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claim to reopen in a final December 2007 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in December 2007 

The relevant evidence of record in December 2007 consisted of service treatment records showing treatment for complaints of breathing difficulty and bronchitis; private treatment records dated between 1978 and 2002, which indicate complaints of breathing difficulty; VA treatment records dated from October 2001 to October 2007, which evidence treatment for chronic obstructive pulmonary disease (COPD); a June 2002 VA compensation examination report which notes a diagnosis of "COPD-bronchitis with asthmatic component"; and the Veteran's statements of record asserting that in-service exposure to asbestos, gases, diesel fuel, and dust led to his current respiratory disorder.    

Based on this evidence, the RO denied the Veteran's claim to reopen his claim to service connection for a lung disorder.  Again, that December 2007 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since December 2007 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final December 2007 rating decision.  The evidence of record submitted into the claims file since then includes additional VA treatment records, VA compensation examination reports dated in January and July 2009, a letter from the Veteran's private physician, dated in July 2008, and additional statements from the Veteran asserting that his in-service exposures (to include radiation) led to his current respiratory problems.  

This evidence is new evidence.  The Board also finds certain of this new evidence to be material evidence.  The letter from the Veteran's private physician is material because in it the physician indicated that in-service exposure "potentially caused" the Veteran's COPD.  And the two VA reports are material because each directly addresses the issue of service connection.  In sum, this new evidence comprises evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  

Accordingly, the Veteran's claim to reopen the claim for service connection is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds the record sufficiently developed to render a decision at this time.  


The claim to service connection for a lung disorder

As noted, the Veteran maintains that a current respiratory disorder relates to his service.  He asserts that he developed a respiratory disorder during service on naval vessels as a result of his exposure to asbestos, radiation, materials associated with service in Vietnam, fumes from diesel fuel and lead paint, and dust.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this matter, the evidence of record clearly demonstrates that the Veteran has a current respiratory disorder.  The January and July 2009 VA reports note a diagnosis of COPD, just as the Veteran's private physician does in the letter dated in July 2008.  The evidence of record also clearly demonstrates that the Veteran experienced in-service respiratory problems.  Service treatment records show that the Veteran was treated for bronchitis during service, and on several occasions complained of respiratory problems.  However, the Board finds the preponderance of the evidence of record to be against the Veteran's assertion that his current COPD relates to his service, and to the in-service treatment for a lung disorder.  See Alemany, supra.    

The Veteran has maintained that his lung disorder was caused by several exposures, to include asbestos, radiation, and Vietnam-era toxins.  As separate provisions address service connection claims based such exposures, the Board will detail relevant laws and regulations separately below.  

	Asbestos exposure

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases, and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

	Herbicide exposure

The Veteran has also asserted that his lung disorder may relate to exposure to toxins pursuant to service in Vietnam.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (to include coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

	Radiation exposure 

The Veteran has also asserted that exposure to radiation during service led to his COPD.  Presumptive service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established under the provisions of 38 C.F.R. § 3.309(d) and § 3.311.  VA has identified certain diseases which are presumed to be the result of radiation exposure.  Such a presumption must be based upon a finding that the Veteran was, in fact, "a radiation-exposed Veteran."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Under 38 C.F.R. § 3.311, it is provided that other radiogenic diseases may be service connected directly if found 5 years or more after service (for most of the listed diseases) in an ionizing radiation exposed Veteran.  The Veteran may provide competent scientific or medical evidence that the disease claimed to be the result of radiation exposure is, in fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).   

In this matter, the favorable provisions under 38 C.F.R. § 3.309 and § 3.311 do not benefit the Veteran.  The disorder at issue here - COPD - is not among the listed disorders under either regulation.  Moreover, the Veteran has not submitted any evidence to show that he served on land in Vietnam and was thereby presumptively exposed to herbicides, or that he is a radiation-exposed Veteran.  The records in the claims file to not indicate such service or exposure either.  

The specific provisions that directly address claims for service connection based on asbestos exposure are not beneficial to the Veteran either.  The Veteran has been diagnosed with COPD, not the type of lung pathology typically associated with asbestos exposure such as "restrictive disease," "pleural plaques," or "asbestosis."  In assessing this aspect of his claim, the Board has considered statements of record indicating that the Veteran's disorder may be a "restrictive" one.  The June 2002 VA examination report indicates "mild restrictive lung disease" based on an October 2001 VA record that noted "mild restriction" based on pulmonary testing.  The July 2008 letter from the private physician also notes "restrictive lung disease" based on private and VA pulmonary testing.  

The Board finds, however, that the preponderance of the evidence indicates that the Veteran does not have a lung disorder that would typically be associated with asbestos exposure.  In the July 2009 VA report, the examiner addressed directly the issue of whether the Veteran's lung disorder related to asbestos exposure.  She concluded that the Veteran did not have asbestosis or interstitial lung disease.  She also included in her report January 2009 radiology and pulmonary testing results which indicate that the Veteran had no active disease, and had obstructive lung disease rather than restrictive lung disease.    

Nevertheless, the Board will review the record to determine whether the evidence would support a finding of direct service connection.  See 38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

As indicated, the Veteran's service treatment records indicate that he was treated for bronchitis during service.  January 1967 treatment records indicate in-patient treatment for bronchitis, while multiple records note respiratory difficulties associated with flu symptoms and allergies.  The Board also notes a December 1967 treatment record which indicated "respiratory distress."  

However, the evidence of record does not indicate that his in-service breathing problems resulted in a chronic disorder, or one whose symptomatology continued either through service or following service.  Rather, the evidence indicates no chronic disorder during or after service, and no continuity of symptomatology of a lung disorder following service.  38 C.F.R. § 3.303(b).  The Veteran's September 1968 separation report of medical examination noted the Veteran's chest and lungs as normal.  The record indicates no lung- or breathing-related problems for 12 years after service - private medical records note respiratory complaints in records dated in 1981.  And the earliest diagnosis of a chronic lung or respiratory disorder is noted over 35 years following service, in a January 2002 VA treatment records noting COPD.  See Maxson, supra.  

Moreover, the preponderance of the medical evidence indicates that the Veteran's current COPD is not related to service.  In the January and July 2009 VA reports, each examiner stated clearly that any potential exposure during service was likely unrelated to the Veteran's COPD.  Each examiner indicated a review of the claims file and of the Veteran personally.  And each examiner supported her opinion with a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).      

The January 2009 and July 2009 examiners recognized that the Veteran may have been exposed to dust and fumes during service, and that the development of his COPD may have been "multifactorial."  But the examiners also noted that the Veteran smoked cigarettes for many years.  And each indicated that the Veteran's "significant tobacco history" likely caused his COPD.  The examiners also cited medical literature which posited that "cigarette smoking is overwhelmingly the most important risk factor for COPD."  Moreover, the July 2009 VA examiner specifically stated that any potential exposure to asbestos, lead paint, or diesel was not at least as likely as not related to the Veteran's current COPD.  Again, each examiner strongly attributed the Veteran's lung problems to his history of smoking.  

The Board also reviewed the July 2008 letter from the private physician.  In that letter, the physician indicated that his medical practice had treated the Veteran from 1998.  This indicates a familiarity with the Veteran's history.  And the examiner stated that the Veteran's chronic lung disease was "consistent with and potentially caused (or contributed to) by exposures that occurred during his time spent in the service!"  

Nevertheless, the Board does not find the letter to be of probative value.  The physician does not indicate a review of the Veteran's claims file, to include the service treatment records.  Rather, the opinion appears to be based entirely on the Veteran's own reported history.  See Bloom, supra.  And though the statement appears favorable, it does not comprise probative evidence on the issue of medical nexus.  In no part of the letter does the examiner address the issue of probability (as the January and July 2009 VA examiners do).  Rather, the private examiner addresses the issue of possibility.  He states that the lung disease would be "consistent" with service exposures, or "potentially caused" by such exposures.  This cannot be construed as a statement that the Veteran's service likely relates to his COPD.  The opinion is therefore a speculative one.  Moreover, the private examiner does not mention at all the Veteran's years-long smoking habit.  Omitting from the opinion any mention of cigarette smoking, such a powerful causative factor so commonly associated with COPD, adversely affects the credibility of the opinion.   

The Board has also reviewed the Veteran's own lay assertions regarding his COPD.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this matter, the Veteran is clearly competent to offer evidence regarding any symptoms he experiences with his breathing.  Breathing, or problems associated with breathing, would be observable to a layperson.  But the Veteran is not competent to offer evidence regarding the etiology of his breathing difficulties, or his COPD.  See Espiritu, supra.  The Veteran's COPD is an internal pathology that is beyond the Veteran's ability to observe.  As such, his statements of record regarding causation are of limited probative value.  

In sum, the evidence of record indicates that the Veteran was treated in January 1967 for bronchitis, and that he currently has COPD.  However, the preponderance of the evidence of record indicates that the Veteran's in-service respiratory disorder is not related to his current COPD - initially diagnosed in the early 2000s, over 30 years following service.  The preponderance of the evidence of record indicates that the Veteran's COPD relates to his history of smoking rather than to any exposures he may have experienced during service over 40 years ago.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  As such, service connection is unwarranted for a lung disorder.  







In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for a lung disorder is denied.  



___________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


